Citation Nr: 0416240	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-27 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1961 to 
September 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for prostate 
cancer, claimed as secondary to exposure to Agent Orange.  

The issue of entitlement to service connection for prostate 
cancer is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.



REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), further 
evidentiary development is necessary.

In his claim for compensation, the veteran stated that he was 
exposed to Agent Orange that caused his prostate cancer.  In 
a May 2001 statement in support of his claim, the veteran 
asserted he served as a corpsman aboard the USS Parsons in 
the Gulf off Vietnam, and treated casualties who had been 
exposed to herbicides.  In a September 2002 statement the 
veteran recounted the following:  "I reported aboard USS 
Parsons in March of 1963.  Prior to that I was stationed at 
Camp Hage, Okinawa.  I was flown to Da Nang?, and then by 
helicopter to the USS Parsons.  During this period I was on 
Vietnamese soil."  The veteran further stated that the 
casualties he treated were in dirty uniforms, and thereby he 
was exposed to any chemicals that remained on their person.  
In the Notice of Disagreement, the veteran expressed concern 
that VA had not requested his Navy personnel records, unit 
records, morning reports, or deck logs.  

When the veteran filed the substantive appeal, he attached 
separation documents and personnel records that he requested 
and obtained from the National Personnel Records Center.  
Those records reflect the veteran's various transfers from 
the time of induction to discharge, and note that he received 
the Armed Forces Expeditionary Medal for Viet-Nam Area of 
Operations by virtue of service aboard USS Parsons from 
September 1964 to October 1964.  The record reflects that the 
RO requested service medical records, records showing 
exposure to herbicide (of which none were located), and 
records concerning periods of service.  Presuming the 
credibility of the veteran's assertion that he landed in 
Vietnam on the way to the USS Parsons, VA has an obligation 
to assist the veteran in obtaining other records that could 
substantiate the claim.

Thus, the RO should make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim, particularly any service records like unit records, 
morning reports, or deck logs that might indicate whether the 
veteran's service in the Gulf off Vietnam involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.159(c).  Furthermore, 
the RO should make as many requests as possible to obtain 
relevant records from a Federal department or agency, and end 
its efforts only if it concludes that the records sought do 
not exist or that further efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2)&(3).

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.  In a VCAA 
notice, the RO should include 
information concerning the relevance of 
competent lay statements from the 
veteran or others who have knowledge of 
whether the veteran's service included 
duty or visitation in Vietnam.

2.  The RO should make reasonable 
efforts to assist the veteran in 
obtaining evidence necessary to 
substantiate his claim, such as unit 
records, morning reports, or deck logs 
(and any other relevant records in the 
custody of a Federal department or 
agency), that might show whether the 
veteran's service in the Gulf off 
Vietnam involved duty or visitation in 
Vietnam. 

3.  If the RO's efforts prove futile, 
it will provide either oral or written 
notice to the veteran of its inability 
to obtain the records and identify the 
records it was unable to obtain, 
explain its efforts to obtain the 
records, describe any further action it 
will take regarding the claim, and 
inform the veteran that he is 
ultimately responsible for providing 
the evidence.  38 C.F.R. 
§ 3.159(e)(i)(ii)(iii)&(iv).  The RO 
should make a record of any oral notice 
provided to the veteran.  Then, the RO 
should readjudicate the veteran's claim 
of service connection for prostate 
cancer.  If the determination of this 
claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




